ITEMID: 001-76986
LANGUAGEISOCODE: ENG
RESPONDENT: BGR
BRANCH: ADMISSIBILITY
DATE: 2006
DOCNAME: TAKEVA v. BULGARIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Peer Lorenzen
TEXT: The applicant, Mrs Dobrina Tzvetanova Takeva, is a Bulgarian national who was born in 1948 and lives in Pleven. She was represented before the Court by Mr N. Rounevski, a lawyer practising in Sofia.
The respondent Government were represented by their Agent, Ms M. Karadjova, of the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 19 December 1994 the applicant entered into an employment agreement with a private insurance company (“the defendant”) under which she was appointed to the position of chief accountant of its branch office in the town of Pleven.
On 18 February 1998 the executive director of the company issued an order for terminating the applicant’s employment agreement on the grounds that she did not meet the requirements for the position. The order was not immediately served on the applicant.
Despite the fact that the applicant was on sick leave between 19 February and 29 March 1998, the order for terminating her employment agreement was served on her on 11 March 1998 and, thus, her employment was terminated.
On 14 July 1998 the applicant initiated an action against the defendant for unlawful dismissal and argued, inter alia, that she satisfied the requirements for the position and that her employment agreement could not have been terminated while she was on sick leave. She sought both reinstatement to her previous position and damages.
The Pleven District Court conducted four hearings between 14 October 1998 and 7 June 1999 during which time it obtained an expert’s opinion in respect of the damages suffered by the applicant. At the hearings of 14 October 1998 and 7 June 1999 the defendant objected to the court’s jurisdiction in the case. The first objection was rejected, but the second was upheld after the defendant presented evidence that its Pleven branch office had in the meantime been closed on 4 November 1998. The Pleven District Court found that the court at the seat of the defendant had jurisdiction following the said closure of the branch office and transferred the case to the Sofia District Court.
In a decision of 29 July 1999 the Sofia District Court, in camera, found that it did not have jurisdiction in the case and forwarded the case file to the Sofia City Court to make a final determination on the matter.
In a decision of 14 September 1999 the Sofia City Court, in camera, ruled that the Sofia District Court had jurisdiction in the case and transferred the case file back to it. The parties to the proceedings were informed of the decision on 2 December 1999. The case was then transferred to the Sofia District Court which received it on 14 January 2000.
The Sofia District Court conducted two hearings on 22 March and 31 May 2000, the first of which was postponed due to the improper summoning of the applicant.
In a judgment of 30 June 2000 the Sofia District Court found partially in favour of the applicant and declared her dismissal unlawful, but dismissed her claims for reinstatement and damages. The defendant and the applicant appealed against the judgment on 7 and 28 August 2000, respectively.
On 4 September 2000 the defendant was instructed to deposit the corresponding court fees for its appeal, which it did on 19 September 2000. Its appeal and that of the applicant were then registered with the Sofia City Court on 23 October 2000.
The first hearing of the parties’ appeals was scheduled for 30 April 2001, but the Sofia City Court postponed it for unspecified reasons to 2 July 2001. At the hearing of that date, the court instructed the applicant to present the original of her work booklet so as to verify the accuracy of the certified photocopies presented to the court in respect of her subsequent employment and adjourned the hearing. The next hearing was conducted on 25 February 2002, when the case was declared ready for decision.
In a judgment of 19 March 2002 the Sofia City Court quashed part of the first-instance court judgment in the case and instead reinstated the applicant to her former position and awarded her damages. The court’s finding in favour of the applicant was based on the fact that she had been dismissed while she was on sick leave, which negated the need to examine in substance the grounds of her dismissal and whether she in fact met the requirements for the position. Neither party appealed against the judgment, so it entered into force on 10 May 2002, at the latest.
